Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event, on the ground that the court erred in excluding evidence tending to show the nature and extent of the services rendered by the plaintiff. As the relation of attorney and client existed when the contract sued on was made, the burden was upon the plaintiff to show that the contract was fair and reasonable and freely entered into by the defendant with a full understanding of his rights. (See Matter of Holland, 110 App. Div. 799.) Woodward, Jenks, Burr, Rich and Miller, JJ., concurred.